TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 16, 2013



                                     NO. 03-12-00350-CV


                               Anthony Bonfanti, Jr., Appellant

                                                v.

                 Texas Department of Criminal Justice Institutional Division
                    and Texas Board of Pardons and Paroles, Appellees




            APPEAL FROM 201ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
            VACATED AND DISMISSED FOR WANT OF JURISDICTION --
                         OPINION BY JUSTICE ROSE




THIS CAUSE having this day come to be considered, and the Court being of the opinion that

there was error in the district court’s order granting summary judgment:                  IT IS

ACCORDINGLY ordered that district court’s order granting summary judgment is vacated and

judgment is rendered dismissing the petition for writ of mandamus for want of jurisdiction. It is

FURTHER ordered that the appellant pay all costs relating to this appeal, both in this Court and

the court below, and that this decision be certified below for observance.